EXHIBIT FORM OF RESTRICTED STOCK AWARD AGREEMENT EUROSEAS LTD. RESTRICTED STOCK AWARD AGREEMENT THIS RESTRICTED STOCK AWARD AGREEMENT UNDER THE EUROSEAS LTD. 2 PLAN, dated as of [INSERT DATE], 20 (the “Grant Date”), is made by and between Euroseas Ltd. (the “Company”) and [INSERT GRANTEE’S NAME] (the “Grantee”). This Restricted Stock Award Agreement (this “Award Agreement”) sets forth the terms and conditions of an award of [INSERT NUMBER] shares (the “Award”) of the Company’s common stock, par value $0.03 per share (“Shares”), that are subject to certain restrictions on transfer and risks of forfeiture and other terms and conditions specified herein (“Restricted Shares”) and that are granted to the Grantee under the Euroseas Ltd. 2007 Equity Incentive Plan (the “Plan”). THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD AGREEMENT. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT. SECTION 1. Definitions.
